Citation Nr: 0944252	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-33 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to herbicide exposure and a service-
connected anxiety disorder.  

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to a service-connected 
anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision, which denied 
the Veteran's service connection claims.  


FINDINGS OF FACT

1.  The Veteran's hypertension is not related to a disease, 
injury, or herbicide exposure in service and the 
preponderance of the evidence is against an etiological 
relationship (e.g. causation or aggravation) with his 
service-connected anxiety disorder.

2. The Veteran's coronary artery disease is not related to a 
disease or injury in service and the preponderance of the 
evidence is against an etiological relationship (e.g. 
causation or aggravation) with his service-connected anxiety 
disorder.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or 
aggravated by service and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  The Veteran's coronary artery disease was not incurred in 
or aggravated by service and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

The VCAA notice provided to the Veteran prior to adjudication 
failed to provide notice of the first element under the duty 
to notify provision as well as notice required for his claim 
of secondary service connection.  See Quartuccio, supra.  
Failure to provide pre-adjudicative notice of any of the 
notice elements is presumed to create prejudicial error.  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Veteran submitted a June 
2005 statement indicating that his service-connected 
psychiatric disability aggravated his currently diagnosed 
hypertension and coronary artery disease.  In October 2005, 
he further acknowledged that his "PTSD" did not directly 
cause his hypertension and coronary artery disease but 
instead aggravated these disabilities.  Based upon these 
statements from the Veteran, the Board finds that he 
understood what was necessary to substantiate his claim. See 
Quartuccio, supra.  The Board concludes that the failure to 
provide VCAA compliant notice was harmless and may proceed 
with consideration of the claims on the merits.  

Additionally, since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dinges, 
supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  It should be noted that the Veteran has indicated 
that he was first diagnosed with hypertension and coronary 
artery disease in 2000.  He, however, has not indicated where 
he received this treatment nor provided a signed form 
authorizing VA to obtain treatment records evidencing such 
treatment despite the RO's attempts to obtain this 
information.  While VA has a significant duty to assist the 
Veteran in developing the facts and evidence pertinent to a 
veteran's claim, it is not a one-way street.  Woods v. Gober, 
14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (veteran cannot passively wait for help 
from VA).  It is the Veteran's responsibility to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concludes reasonable efforts were made by VA to obtain 
evidence necessary to substantiate his claim and that further 
attempts to assist him in developing his claims would result 
in needless delay, and is thus unwarranted.  Additionally, 
the Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board concludes an 
examination is not needed for the aforementioned claims 
because there is no evidence of any in-service high blood 
pressure or other heart problems.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claims because there was no evidence, other than 
his own lay assertion, that " 'reflect[ed] that he suffered 
an event, injury[,] or disease in service' that may be 
associated with [his] symptoms"). Moreover, an examination is 
not needed because no competent evidence has been submitted 
to indicate that hypertension/CAD is associated with an 
established event, injury, or disease in service or to a 
service-connected psychiatric disorder. Accordingly, it was 
not necessary to obtain a medical examination or medical 
opinion in order to decide the claims for entitlement to 
service connection in this case.  38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered an 
event, injury, or disease in service," is required to trigger 
VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some causal 
connection between his disability and his military service").

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 
(Fed. Cir. 2007).

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

a.	Hypertension

The Veteran alleges that his hypertension was aggravated by 
herbicide exposure while he was in Vietnam as well as by his 
service-connected anxiety disorder.  To afford the Veteran 
every possible consideration, the Board will also consider 
direct service connection.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Initially, the Board will look to the Veteran's contentions 
that his hypertension was caused or aggravated by his 
herbicide exposure.  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307 (2009).  Service 
records indicate that the Veteran served in Vietnam between 
April 1968 and July 1969.  As such, the Veteran is presumed 
to have been exposed to an herbicide agent.  

The specified diseases for which presumptive service 
connection is available on the basis of herbicide exposure 
are: chloracne and other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft tissue 
sarcomas.  38 C.F.R. § 3.309(e).   

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date of which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases.  
See Fed. Reg., 72 FR 32395, 32397- 32398 (June 12, 2007).  As 
will be discussed below, medical records indicate that the 
Veteran was diagnosed with hypertension, which has not been 
added to the list of diseases associated with herbicide 
exposure.  Based on the law, the Veteran cannot benefit from 
the presumption, regardless of whether he was exposed to 
herbicides in service.  Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving herbicide exposure.  McCart 
v. West, 12 Vet. App. 164, 167 (1999).  Here, there is no 
evidence on file which directly links any current 
hypertension with herbicide exposure in service.

Before adjudication of the Veteran's claim on a direct basis, 
the Board turns to the issue of service connection claimed as 
secondary to his service-connected anxiety disorder.  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id. 

Post-service medical records establish that the Veteran has 
been diagnosed with hypertension.  The Board is satisfied 
that the Veteran has a current disability and the first 
element under Allen is satisfied.  As such, the Board turns 
to the issue of whether this disability was caused or 
aggravated by a service-connected disability.

VA treatment records dated from January 2004 to January 2007 
show diagnoses of and treatment for anxiety, depression, 
PTSD, hypertension, and coronary artery disease.  The Veteran 
was afforded a January 2004 VA Agent Orange Registry 
Examination, which indicated the Veteran's oral medical 
history of being diagnosed with hypertension and coronary 
artery disease when stents were placed in his arteries in 
February 2000 and July 2000.  The Veteran also submitted an 
August 2004 private mental health examination report where he 
was assessed with an anxiety disorder.  He submitted a June 
2005 private psychological evaluation report which indicates 
diagnoses of PTSD and major depressive disorder.  An August 
2005 private psychological evaluation indicated that the 
Veteran suffered from coronary artery disease and 
hypertension and was diagnosed with an anxiety disorder.  

These records do not indicate the etiology of the Veteran's 
hypertension nor do they make any reference that his mental 
disorder caused or aggravated it.  As such, the Board finds 
that the objective medical evidence of record does not 
support a finding that his hypertension was caused or 
aggravated by his service-connected anxiety disorder.  See 
Allen, supra.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced in service and thereafter.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence that the Veteran is medically trained and, thus, he 
is not competent to render an opinion as to the cause of his 
hypertension.  

Furthermore, the Board finds that the Veteran's statements 
regarding the continuity of his symptoms are contradicted by 
the absence of any treatment for hypertension until many 
years after service discharge.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The Board finds that the medical evidence 
outweighs the Veteran's statements regarding continuity of 
symptoms offered many years after service.  In sum, the Board 
accords the Veteran's arguments limited probative value.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Again, to afford the Veteran every possible consideration, 
the Board will also consider direct service connection.  In 
order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's service treatment records are silent as to any 
complaints of or treatment for hypertension or any heart 
condition.  In July 1964, he was given an entrance 
examination where his blood pressure was 120/80 and his 
sitting heart rate was 72.  During a July 1968 examination, 
his resting heart rate was 68 and his blood pressure was 
120/70.  Finally, during his November 1968 separation 
examination, the Veteran's sitting heart rate was 72 and his 
blood pressure was 136/82.  It should be noted that 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater and isolated systolic blood 
pressure is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2009).  At no time during 
service did the Veteran's blood pressure meet the 
requirements for hypertension while in service.  

Again, the post-service medical records indicate that the 
Veteran was diagnosed with hypertension and coronary artery 
disease when he had stents placed in his arteries in February 
2000 and July 2000.  A January 2004 Agent Orange Registry 
examination verified the diagnoses of hypertension and 
coronary artery disease.  These records do not provide the 
etiology of the Veteran's hypertension.  Further, the Veteran 
was not diagnosed with any sort of heart condition until many 
years after service, which weighs against his claim.  See 
Maxson, supra.  The Board finds that service connection must 
fail on a direct basis.  See Hickson, supra. 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease 
(including hypertension) becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed, 
the Veteran was not diagnosed with hypertension within one 
year of separation from service. The Veteran cannot benefit 
from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim on presumptive, 
secondary, or direct grounds.  Consequently, the benefit-of-
the- doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  

b.	Coronary Artery Disease

The Veteran contends that he his coronary artery disease was 
aggravated by his service-connected anxiety disorder.  Again, 
to afford the Veteran every possible consideration, the Board 
will also consider direct service connection.  

Post-service medical records indicate that the Veteran was 
diagnosed with coronary artery disease.  The Veteran has a 
current disability and the first element under Allen is 
satisfied.  

Turning to the issue of aggravation by a service connected 
disorder, VA treatment records show diagnoses of anxiety, 
depression, PTSD, hypertension and coronary artery disease.  
During the January 2004 Agent Orange Registry Examination, 
the examiner noted the Veteran's medical history, to include 
being diagnosed with hypertension and coronary artery disease 
in 2000 and having stents placed in his arteries in February 
2000 and July 2000.  Private medical records indicate 
evaluations of PTSD and major depressive disorder and 
indicate continued diagnoses of coronary artery disease.  
Again, these records do not indicate the etiology of the 
Veteran's coronary artery disease nor do they make any 
reference that his service-connected anxiety disorder caused 
or aggravated it.  As such, the Board finds that the 
objective medical evidence of record does not support a 
finding that his coronary artery disease was caused or 
aggravated by his service-connected anxiety disorder.  See 
Allen, supra.  

The Board also looks to whether service connection is 
warranted on a direct basis.  The Veteran's service treatment 
records do not indicate any treatment for coronary artery 
disease or any heart condition.  The medical records further 
indicate that the Veteran was not in treatment for coronary 
artery disease or any other heart condition until 2000.  
While he is competent to report on symptoms he experienced in 
service and after service discharge, he is not competent to 
render an opinion as to the cause of his coronary artery 
disease.  The Veteran was not diagnosed with any sort of 
heart condition until many years after service, which weighs 
against his claim.  See Maxson, supra.  The Board finds that 
service connection must fail on a direct basis.  See Hickson, 
supra. 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease 
(including an organic heart disease) becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As 
discussed, the Veteran was not diagnosed with coronary artery 
disease within one year of separation from service.  The 
Veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the- doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for hypertension, including 
as secondary to herbicide exposure as well as a service-
connected anxiety disorder, is denied.  

Entitlement to service connection for coronary artery 
disease, including as secondary to a service-connected 
anxiety disorder, is denied.



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


